J-S27022-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    MATTHEW E. MCFARLAND                       :
                                               :
                      Appellant                :   No. 2200 EDA 2016

            Appeal from the Judgment of Sentence February 2, 2016
               In the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0004070-2014


BEFORE:       GANTMAN, P.J., OTT, J. and PLATT, J.*

MEMORANDUM BY OTT, J.:                                     FILED MAY 23, 2017

        Matthew E. McFarland appeals from the judgment of sentence imposed

on February 2, 2016, in the Court of Common Pleas of Chester County. A

jury found McFarland guilty of sale or transfer of firearms – materially false

written statement during a firearm purchase, and unsworn falsification to

authorities.1 The trial court sentenced McFarland to an aggregate term of 5

years’ probation. McFarland claims (1) the verdicts were against the weight

of the evidence, (2) the trial court erred in admitting evidence regarding his

involuntary commitment, and (3) the trial court erred in admitting evidence



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. §§ 6111(g)(4)(ii) and 4904(a)(1), respectively.
J-S27022-17



regarding subsequent inpatient treatment.2       Based upon the following, we

affirm.

       The trial court’s opinion fully reviews the evidence presented at trial.

See Trial Court Opinion, 8/30/2016, at 2–53. Therefore, by way of

background, we simply recite the following synopsis:

       The majority of the facts in this case were not in dispute. In
       2001, [McFarland] was in a serious car accident and suffered
       traumatic brain injury. In 2003, [McFarland] was involuntarily
       committed pursuant to sections 302 and 303 [of the
       Pennsylvania Mental Health Procedures Act, 50 P.S. §§ 7302 and
       7303]. In 2014, [McFarland] went to a gun shop, picked out a
       handgun, provided his driver’s license and filled out the two
       required forms. [McFarland] answered “no” to the question
       about being involuntarily committed and [McFarland] verified
       that his answers were true on the form.            [McFarland’s]
       application was rejected due to his involuntary commitment.

       The only question in dispute is whether [McFarland] knew about
       his involuntary commitment and had the requisite intent to lie on
       the forms.

Trial Court Opinion, 8/30/2016, at 56.

       McFarland first asserts the verdicts were against the weight of the

evidence.3

____________________________________________


2
  McFarland preserved the issues raised on appeal by timely complying with
the order of the trial court to file a Pa.R.A.P. 1925(b) statement of errors
complained of on appeal. See McFarland’s Concise Statement, 7/18/2016.
3
  McFarland’s weight claim was raised in a post-sentence motion, which was
denied by the trial court on June 1, 2016. See McFarland’s Motion for Post-
Trial Relief, 2/11/2016. See also Pa.R.Crim.P. 607(A) (“A claim that the
verdict was against the weight of the evidence shall be raised with the trial
judge in a motion for a new trial[.]”).



                                           -2-
J-S27022-17



      A weight of the evidence claim concedes that the evidence is
      sufficient to sustain the verdict, but seeks a new trial on the
      ground that the evidence was so one-sided or so weighted in
      favor of acquittal that a guilty verdict shocks one’s sense of
      justice.

Commonwealth v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013).

      The Pennsylvania Supreme Court has reiterated the proper standard of

review of a weight claim as follows:

      A motion for a new trial based on a claim that the verdict is
      against the weight of the evidence is addressed to the
      discretion of the trial court. A new trial should not be granted
      because of a mere conflict in the testimony or because the judge
      on the same facts would have arrived at a different conclusion.
      Rather, “the role of the trial judge is to determine that
      ‘notwithstanding all the facts, certain facts are so clearly of
      greater weight that to ignore them or to give them equal weight
      with all the facts is to deny justice.’” It has often been stated
      that “a new trial should be awarded when the jury’s verdict is so
      contrary to the evidence as to shock one’s sense of justice and
      the award of a new trial is imperative so that right may be given
      another opportunity to prevail.”

      An appellate court’s standard of review when presented with a
      weight of the evidence claim is distinct from the standard of
      review applied by the trial court:

         Appellate review of a weight claim is a review of the
         exercise of discretion, not of the underlying question of
         whether the verdict is against the weight of the evidence.
         Because the trial judge has had the opportunity to hear
         and see the evidence presented, an appellate court will
         give the gravest consideration to the findings and reasons
         advanced by the trial judge when reviewing a trial court's
         determination that the verdict is against the weight of the
         evidence. One of the least assailable reasons for granting
         or denying a new trial is the lower court’s conviction that
         the verdict was or was not against the weight of the
         evidence and that a new trial should be granted in the
         interest of justice.


                                       -3-
J-S27022-17


      This does not mean that the exercise of discretion by the trial
      court in granting or denying a motion for a new trial based on a
      challenge to the weight of the evidence is unfettered.        In
      describing the limits of a trial court’s discretion, we have
      explained:

         The term “discretion” imports the exercise of judgment,
         wisdom and skill so as to reach a dispassionate
         conclusion within the framework of the law, and is not
         exercised for the purpose of giving effect to the will of the
         judge. Discretion must be exercised on the foundation of
         reason, as opposed to prejudice, personal motivations,
         caprice or arbitrary actions. Discretion is abused where
         the course pursued represents not merely an error of
         judgment, but where the judgment is manifestly
         unreasonable or where the law is not applied or where
         the record shows that the action is a result of partiality,
         prejudice, bias or ill-will.

Commonwealth v. Clay, 64 A.3d 1049, 1054-1055 (Pa. 2013) (citations

omitted) (emphasis in original).

      “In order for an appellant to prevail on a challenge to the weight of the

evidence, ‘the evidence must be so tenuous, vague and uncertain that the

verdict shocks the conscience of the court.’” Commonwealth v. Mucci, 143
A.3d 399, 411 (Pa. Super. 2016) (citation omitted).

      McFarland was convicted pursuant to Section 6111(g)(4)(ii) of the

Crimes Code, which provides:

      (4) Any person, purchaser or transferee commits a felony of the
      third degree if, in connection with the purchase, delivery or
      transfer of a firearm under this chapter, he knowingly and
      intentionally: …

          (ii) makes any materially false written statement,
         including a statement on any form promulgated by
         federal or State agencies[.]



                                     -4-
J-S27022-17


18 Pa.C.S. § 6111(g)(4)(ii). In addition, McFarland was convicted pursuant

to Section 4904(a)(1), which states:

     (a) In general. — A person commits a misdemeanor of the
     second degree if, with intent to mislead a public servant in
     performing his official function, he:

         (1) makes any written false statement which he does not
         believe to be true[.]

18 Pa.C.S. § 4904(a)(1).

     The trial judge, the Honorable Phyllis R. Streitel, rejected McFarland’s

weight challenge, explaining:

     After review of the evidence as set forth above, this court
     unequivocally determines that the guilty verdict of these charges
     is not against the weight of the evidence. To the contrary, the
     evidence strongly supports the verdict.      The verdict is not
     contrary to the evidence as to shock one’s sense of justice.

                                   ****

     The only question in dispute is whether [McFarland] knew about
     his involuntary commitment and had the requisite intent to lie on
     the forms.      This court examined all of the evidence as
     summarized above and does not find that certain facts are so
     clearly of greater weight that to ignore them or give them equal
     weight with all the facts is to deny justice. [McFarland] clearly
     would like the court to give greater weight to the extensive
     evidence of his brain injury and lack of memory, but doing so
     would deny justice.

     [McFarland’s] accident, brain injury and subsequent change to
     his path of life are certainly tragic. However, the evidence
     presented that he has no knowledge of the involuntary
     commitment and has never been told about it in the
     approximately eleven years after the hospitalization is just not
     credible. This court spent a great deal of time summarizing and
     digesting all the evidence presented and determines that the
     guilty verdict of these charges is not against the weight of the



                                   -5-
J-S27022-17


      evidence. For the above listed reasons, [McFarland] is not
      entitled to a new trial.

Trial Court Opinion, 8/30/2016, at 56–57 (emphasis added).

      McFarland asserts that he presented evidence that he suffered a near

fatal, traumatic brain injury following a motor vehicle accident in 2001, and

in this regard, he relies on the testimony of his expert witness, Dr. Carol

Armstrong.    Dr. Armstrong, who was qualified as an expert in the field of

neuropsychology, testified that in her expert opinion to a reasonable degree

of neuropsychological certainty, based upon her extensive testing of

McFarland, review of his hospital records, and lengthy interview with him, he

could not have recalled the involuntary commitment.     McFarland also points

out that he himself testified that he did not know of the involuntary

commitment when he filled out the application, and that he would not have

intentionally lied to get a gun knowing there would be a background check in

connection with the purchase. See McFarland’s Brief at 32.

      McFarland claims the Commonwealth did not offer any evidence to

rebut the nature of his injuries or his inability to form and recall memories.

He argues the only evidence offered by the Commonwealth regarding his

knowledge and intent came from Detective Sergeant Patricia Doyle, who

testified that when she interviewed McFarland as to why he answered “no” to

the involuntary commitment question, he told her he thought the question

referred to the past year. McFarland asserts that because Detective Doyle

did not memorialize this aspect of her conversation with him in her

                                    -6-
J-S27022-17


contemporaneous police report, and because this trial testimony was

presented a year after the interview, “Det. Sgt. Doyle’s recollection should

not have been relied upon.” McFarland’s Brief at 33.

       McFarland’s argument fails, however, because he is challenging the

credibility of Detective Doyle, which is not for this Court to assess or

reweigh.    See Commonwealth v. Sanchez, 36 A.3d 24, 39 (Pa. 2011)

(citations omitted) (“On appeal, this Court cannot substitute its judgment for

that of the jury on issues of credibility, or that of the trial judge respecting

weight. Our review is limited to determining whether the trial court abused

its discretion; the Court’s role precludes any de novo consideration of the

underlying weight question.”).         In this case, the jury apparently chose to

believe Detective Doyle, and not the testimony of Dr. Armstrong and

McFarland that McFarland did not know of his involuntary commitment when

he filled out the application. The trial court, in assessing the weight of the

evidence, applied the correct standard for a weight claim (“when the …

verdict is so contrary to the evidence as to shock one’s sense of justice”),

made detailed, comprehensive findings of fact regarding the testimony

presented at trial,4 and determined the jury’s verdict was consistent with the

evidence. Trial Court Opinion, 8/30/2016, at 55. Based on our review, we

____________________________________________


4
 The trial court summarized the testimony presented at trial in “Findings of
Fact” that spanned over 50 pages of its 68-page opinion. See Trial Court
Opinion, 8/30/2016.



                                           -7-
J-S27022-17


find no abuse of discretion by the trial court in rejecting McFarland’s weight

challenge. Accordingly, McFarland’s claim that the verdicts were against the

weight of the evidence warrants no relief.

      In his next issue, McFarland contends the trial court erred in admitting

evidence regarding the underlying reason for his involuntary commitment

because such evidence was prejudicial.

      McFarland maintains the relevant issue in this case is whether he

remembered the involuntary commitment of 2003 when he was filling out

the applications in 2014, and asserts the trial court erred in allowing

evidence of his aggression toward his brother as the underlying issue for his

involuntary commitment because such evidence was prejudicial.             See

McFarland’s Brief at 38. McFarland contends the trial court misapplied the

legal standard set out in Pennsylvania Rule of Evidence 403, which provides:

      The court may exclude relevant evidence if its probative value is
      outweighed by a danger of one or more of the following: unfair
      prejudice, confusing the issues, misleading the jury, undue
      delay, wasting time, or needlessly presenting cumulative
      evidence.

Pa.R.E. 403.

      McFarland   recognizes   “the    Commonwealth’s     argument    seeking

admission of [McFarland’s] aggression as the underlying reason of the

involuntary commitment was that if the involuntary commitment was

repeatedly raised through family discussions or provided in medical history

to various facilities to treatment purposes, [McFarland] would be more likely


                                      -8-
J-S27022-17


to have a memory of it.”       McFarland’s Brief, at 36.       However, McFarland

claims the trial court, in “allowing evidence of [McFarland’s] aggression

towards his brother as the underlying issue for his involuntary commitment

certainly created a ‘danger’ of unfair prejudice and confusion of issues before

the jury.” Id. at 38.

      McFarland asserts “[t]he mixture of violence and aggression with

psychiatric   issues    and   an   attempt   to   obtain   a    firearm   is   highly

inflammatory.”    Id.    He also contends the evidence created a danger of

confusion in that the jury would be focused on whether the jury wanted an

individual with a history of aggression and psychiatric issues to own a gun,

rather than the issue before the jury of whether he intentionally supplied a

false statement or was unable to recall the involuntary commitment.              See

id.

      It is well settled that the admission of evidence

      rests within the sound discretion of the trial court, and therefore,
      we “will reverse [the] trial court’s decision . . . only if the
      appellant sustains the ‘heavy burden’ to show that the trial court
      has abused its discretion.” Commonwealth v. Bryant, 620 Pa.
218, 67 A.3d 716, 726 (Pa. 2013) (citations omitted). …

         It is not sufficient to persuade the appellate court that it
         might have reached a different conclusion[;] it is
         necessary to show an actual abuse of the discretionary
         power. An abuse of discretion will not be found based on
         a mere error of judgment, but rather exists where the
         court has reached a conclusion [that] overrides or
         misapplies the law, or where the judgment exercised is
         manifestly unreasonable, or the result of partiality,
         prejudice, bias or ill-will.


                                       -9-
J-S27022-17


     Id. (alteration in original) (citation and internal quotation marks
     omitted).

     Only relevant evidence is admissible at trial. Pa.R.E. 402.
     Evidence is relevant if it tends to make a material fact more or
     less probable than it would be without the evidence. Id., 401.
     Even if relevant, however, evidence may be excluded “if its
     probative value is outweighed by unfair prejudice, confusing the
     issues, misleading the jury, undue delay, wasting time, or
     needlessly presenting cumulative evidence.” Id., 403.

Commonwealth v. Christine, 125 A.3d 394, 398 (Pa. 2015).

     Having reviewed the record, we are not persuaded by McFarland’s

argument. Rather, we are satisfied that the trial court’s ruling was a proper

exercise of discretion.   Moreover, Judge Streitel has presented a sound

analysis of the admissibility of the underlying reason for McFarland’s

involuntary commitment and, therefore, we simply reiterate:

     The above evidentiary ruling was taken into account when the
     witnesses were questioned and testified. Out of the six witnesses
     presented at trial, only two were questioned with regard to this
     issue. Mr. [Joshua] Wa[r]field testified that the basis for the
     request for [McFarland’s] commitment was listed as clear and
     present danger to himself and others. (N.T., 9/28/15, pgs. 103-
     104). He did not divulge the underlying reasons Ms. [Tracy]
     Stairs [McFarland’s mother] requested the commitment.

     At trial, Ms. Stairs was questioned briefly by the Commonwealth
     about this as follows:

        Q And am I also correct that part of that commitment,
        one of the reasons that you sought to have him committed
        to the hospital it involved his ongoing anger issues,
        correct?

        A Correct.

        Q That he was angry a lot?

        A Yes.

                                    - 10 -
J-S27022-17


         Q An[d] specifically, he was committed because he was
         angry and acting aggressively towards his brother?

         …

         A Yes.

      (N.T., 9/30/16, p. 31).

      Thereafter, defense counsel brought the issue up again when
      questioning Ms. Stairs as follows: “And we talked a little bit on
      cross-examination you talked to Miss Cardamone [the
      Commonwealth’s attorney] about the reason Matthew was
      committed back in 2003 and the issues he was having at that
      time. As you know Matthew today are those types of anger
      issues a problem for him anymore?” (N.T., 9/30/16, p. 46). Ms.
      Stairs responded, “No.”

      That was the extent of the testimony with regard to the reasons
      [McFarland] was involuntarily committed. It is clear that this
      evidence is relevant to assist the jury in deciding the
      truthfulness of the defense witnesses’ claim that the
      hospitalization was never discussed in all the years after
      its   occurrence,    either    among     themselves     or   in
      [McFarland’s] subsequent treatment. It was very limited
      in scope and sanitized to not include anything
      inflammatory, such as [McFarland’s] homicidal ideation at
      the time.

      The testimony about this subject was extremely brief. Its
      probative value far outweighed any prejudicial effect. Its
      admission was not the result of manifest unreasonableness,
      partiality, prejudice, bias, or ill-will. This brief evidence was
      properly admitted and [McFarland’s] issue on appeal is without
      merit.

Trial Court Opinion, 8/30/2016, at 64–65 (emphasis supplied).

      Accordingly, because we find the trial court’s ruling does not constitute

an abuse of discretion, we reject McFarland’s claim that the trial court erred

in admitting the evidence of the underlying reason for his involuntary

commitment.

                                    - 11 -
J-S27022-17


     Lastly, McFarland claims the trial court erred “in allowing evidence

referencing [his] voluntary inpatient treatment at Malvern Institute, a known

drug and alcohol treatment facility, by instructing the Commonwealth to

refer to the treatment as that to address ‘other issues.’”   McFarland’s Brief

at 39. McFarland asserts this evidence of “other issues” was prejudicial and

should not have been allowed pursuant to P.R.E. 404(b).

     Rule 404(b) provides, in relevant part:

     (1)   Prohibited Uses. Evidence of a crime, wrong, or other act
           is not admissible to prove a person’s character in order to
           show that on a particular occasion the person acted in
           accordance with the character.

     (2)   Permitted Uses. This evidence may be admissible for
           another purpose, such as proving motive, opportunity,
           intent, preparation, plan, knowledge, identity, absence of
           mistake, or lack of accident. In a criminal case this
           evidence is admissible only if the probative value of the
           evidence outweighs its potential for unfair prejudice.

Pa.R.E. 404(b)(1)–(2).

     McFarland contends “[t]he probative value of whether [he] possibly

remembered being involuntarily committed by possibly supplying this

information by way of medical history to the voluntary inpatient treatment

program he attended at Malvern Institute was certainly outweighed by a

potential that this addiction information or information of the treatment of

‘other issues’ (other than psychiatric and aggressive issues) would create an

unfair prejudice.” McFarland’s Brief at 40. McFarland argues that if the jury

knew Malvern Institute was a drug and alcohol treatment facility, this


                                    - 12 -
J-S27022-17


information was unfairly prejudicial to him. He further argues that if the jury

did not know what type of facility Malvern Institute was, the jury did know

he voluntarily admitted himself inpatient to a treatment facility, which would

indicate (1) that he had a severe problem since inpatient treatment was

sought, (2) that he was admitting that he had a problem since it was a

voluntary commitment, and (3) that he was struggling with issues other

than psychiatric and aggression issues. See id. at 40–41.

      The trial court rejected this claim, explaining that the reference to

“other issues” did not cause undue prejudice to McFarland:

      We now turn to [McFarland’s] final argument on appeal that
      “[t]he trial court erred in allowing evidence referencing
      [McFarland’s] voluntary inpatient treatment at Malvern Institute,
      a known drug and alcohol treatment facility, by instructing the
      Commonwealth to refer to the treatment as that to address
      ‘other issues’. Such evidence was prejudicial and should not
      have been allowed pursuant to Pa.R.E. 404(b).”

      A discussion between the court and counsel regarding the
      Malvern Institute was first addressed in argument outside the
      hearing of the jury in the context of the expert witness and
      [McFarland’s] medical history. See N.T., 9/29/15, pgs. 80 and
      83-84). In addition, [McFarland] was briefly questioned about it
      as follows:

         Q      Did you ever go to Malvern Institute?

         A      I think so.

         Q      And did you ever do outpatient therapy?

         A      Where?

         Q      Connected to Malvern Institute?

         A      I don't know.

                                    - 13 -
J-S27022-17



     (N.T., 9/29/15, p. 256).

     However, the testimony reference to the Malvern Institute to
     which [McFarland] objects on appeal occurred during the
     questioning of Ms. Stairs [McFarland’s mother]. The following
     question, objection and sidebar took place:

        Q      There were times that he went into an inpatient
        treatment program for issues that he was dealing with,
        correct?

        MS. WALKER [MCFARLAND’S COUNSEL]: Objection, Your
        Honor. Not sure where that foundation for that question
        is laid. She is referring to inpatient involuntary treatment.

        MS. CARDAMONE [COMMONWEALTH’s COUNSEL]:                  I’m
        referring to the Malvern Institute.

        MS. WALKER: That has nothing to do with the psychiatric
        issue.

        THE COURT: Well, I’m not asking for your testimony. I’ll
        see you both at sidebar.

        (SIDEBAR RECORDED)

        THE COURT: Now what is going on?

        MS. WALKER: Malvern Institute was drug treatment that
        he did or alcohol. That is an inpatient treatment
        voluntarily for alcoholics. It’s not relevant to anything.

        MS. CARDAMONE: Your Honor, again, it is because that
        gentleman that has consistently since 2002 been dealing
        with psychological issues and emotional consequences of
        his accident. I’m sanitizing it by not specifically eliciting
        drugs and alcohol. But there is no way in that they don’t
        discuss things like involuntary hospitalization in the
        course of his help.

        You don’t think that is going to come up in a counseling
        session? You don’t think they are going to talk about


                                   - 14 -
J-S27022-17


        medical history? It’s not as if the kid got out of the
        hospital and never had treatment.

        THE COURT: These are people from Chester County.
        Some people out there know that Malvern Institute is for
        drugs and alcohol.

        MS. CARDAMONE: I’m trying to strike – I’m being careful
        in law and in fairness.

        THE COURT: Did he go inpatient?

        MS. CARDAMONE: Yes.

        MS. WALKER: Why is it so important to the jury? He
        went to other inpatient treatments. They are going to
        think this is involuntary treatment.

        MS. CARDAMONE: He voluntarily went to inpatient drug
        and alcohol treatment.

        THE COURT: We don’t know. I don’t want to get into
        drug and alcohol.

        MS. CARDAMONE: I think I’m trying to keep that out but
        this is relevant.

        THE COURT:        But here’s the thing, if he went in
        something other than that would be misleading. And if we
        say he went in for drugs and alcohol it’s not relevant and
        it has a negative connotation.

        MS. CARDAMONE: My argument it is relevant because in
        2015 common sense is telling you you’re going to be
        talking about issues and talking about things that you feel
        wrong about, things that happen to you: You’re certainly
        going to be talking to a counselor about your psychiatric
        history. That conversation is going to include whether or
        not you went to the hospital.

        THE COURT: I think we’re making a lot of assumptions to
        get to that point.




                                  - 15 -
J-S27022-17


        MS. CARDAMONE:         It’s common sense if they are
        reasonable inferences to make. I don’t believe I’m
        forbidden from making those inferences because it might
        make the defendant look bad. These are the facts of our
        case and they are relevant facts.

        MS. WALKER: She [apparently referring to Ms. Stairs,
        McFarland’s mother] wasn’t in Malvern Institute.

        THE COURT: Why don’t we do this. You can establish
        that he went to a facility for inpatient treatment for
        collateral issues.

        MS. CARDAMONE: I think that is exactly what I did. He
        went to Malvern to deal with some of his issues.

        THE COURT: I don’t want to get the name in again.
        Didn’t he go to another facility for treatment of the
        collateral issues?

        MS. WALKER: Can we also make it clear that it was not
        beyond them to –

        THE COURT: He voluntarily went to another facility. How
        long was he there?

        MS. CARDAMONE: I don’t know.

        MS. WALKER: Nobody knows. He doesn’t know.

        THE COURT: When was it?

        MS. WALKER: Nobody knows. That is why this is –

        MS. CARDAMONE: She may know.

        THE COURT: He voluntarily went to inpatient to a facility
        to address collateral issues. I’ll allow that. You can ask
        her a couple times if she remembers this, where was it,
        was it in Chester County. If she seems confused the
        facility in Chester County would be your follow-up.

        MS. WALKER: I’m a little confused. She is not going to
        understand the whole collateral issue.

                                  - 16 -
J-S27022-17



        MS. CARDAMONE: That is why –

        THE COURT: Okay. Okay. It’s okay to address other
        issues. How is that?

        MS. WALKER:        I want to make sure they are not
        confusing it with inpatient treatment that means we don’t
        need to get into the facts that he is there for alcohol.

        THE COURT: We have a cardiac thoracic surgeon in the
        group. I think someone like that will probably open his
        mouth.

        MS. WALKER: There is an RN on there as well. She’ll
        understand too.

        THE COURT: Okay. You can get into that. Try to avoid
        the name Malvern. Twelve people, someone has to have
        a relative who has been there. Everything I heard so far
        is heartbreaking and I’m just like - I'm just like the
        fifteenth juror just trying to spend the morning in a
        truthful way. All right.

     (N.T., 9/30/15, pgs. 37-42).

     Thereafter, Ms. Stairs answered the questions as follows:

        Q      Since he got out of the hospital in 2003 ever since
        that time he had ongoing psychiatric counseling, correct?

        A      Yes, he has had ongoing counselors.

        Q      That he worked with?

        A       Yes.

        Q     He has been to outpatient treatment to deal with
        some of his issues, correct?

        A      Correct.

        Q        And he voluntarily went to an inpatient treatment
        facility to deal with some of his issues, correct?

                                    - 17 -
J-S27022-17



          A        Yes.

      (N.T., 9/30/15, pgs. 42-43).

      It was proper to allow testimony regarding further counseling
      and treatment [McFarland] received to show that [McFarland]
      would have been discussing issues and providing medical history
      at various times throughout the years. It was certainly relevant
      and admissible. By not referencing drug and/or alcohol
      treatment, it diminished any negative or prejudicial connotations
      regarding the treatment. Referring to [McFarland’s] treatment of
      “other issues” was proper and protected [McFarland] from
      prejudice. The brief reference to the Malvern Institute was not
      highlighted, nor was the jury informed as to the type of
      treatment the facility administers.

      Accordingly, the evidentiary ruling and limitation was proper and
      [McFarland’s] argument on appeal is without merit.

Trial Court Opinion, 8/30/2016, at 65–69.

      Based on our review, we discern no basis upon which to disturb the

conclusion of the trial court.     In light of Judge Streitel’s well-reasoned

discussion,   no    further   comment   by    this   Court   is   warranted   here.

Accordingly, McFarland’s final claim fails.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/2017




                                     - 18 -